DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 2-21 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including identifying, in response to  a request to view content related to a first media segment displayed by the media system, the first media segment based on a marker associated with the first media segment; prioritizing, based on the request to view the content, the first media segment relative to other media segments scheduled for display after the first media segment, wherein the first media segment is prioritized for a particular time interval; displaying one or more representations of additional content based on the marker associated with the first media segment; receiving a selection of a particular representation of additional content, wherein the particular representation of additional content  is associated with the first media segment; and displaying, during the time interval, the additional content corresponding to the particular representation of the additional content. Inter alia, independent claims 9 and 16 are allowable for similar reasons.
The closest prior art (Eide, USPPGPub N 20080209480) teaches sends a query 330 through the Internet 160 to the server-side of the system 200 to retrieve the appropriate pixel grid map 340 for that video, [0045], Fig. 3/item 330; the system then sends the input to be processed by a runtime that queries the database 360 to determine if that pixel is identified with any supplemental content, [0049] wherein the input to be processed by a runtime that queries the database 360 to determine if that pixel is identified with any supplemental content, [0049]; the system would delivers supplemental data for a selected object in a scene at a given time point in a video, [0061], [0063]. Eide fails to teach or suggest "displaying one or more representations of additional content based on the marker associated with the first media segment".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 14, 2021